                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America and the State
of California, ex rel. Steven Higgins,

              Plaintiffs,

       v.                                           Case No. 11-cv-2453 (JNE/TNL)
                                                    ORDER
Boston Scientific Corp.,

              Defendant.


       This case is before the Court on Relator’s objections to the magistrate judge’s

order excluding testimony by Dr. Lawrence Mayer. For the reasons discussed below, the

objections are overruled and the magistrate judge’s order is affirmed.

       On April 28, 2021, the Honorable Tony N. Leung, United States Magistrate Judge,

granted Defendant’s Motion to Strike and Exclude the Testimony of Lawrence Mayer.

The background of this dispute is detailed in the magistrate judge’s order. In short,

Defendant offered testimony of an expert witness, Dr. Kenneth Ellenbogen, who opined

that Version 1 of the medical devices in this case were safe and effective based on his

clinical experience. Relator offered, as rebuttal, the testimony of an epidemiologist and

biostatistician, Dr. Mayer, who conducted a statistical analysis to determine that there

was a higher mortality rate for patients with Version 1 devices as compared to patients

with Version 2 devices.

       After the deadline for disclosing expert witnesses passed, Relator moved to

substitute one of his experts with Dr. Mayer. The magistrate judge denied the motion on
the basis that Relator was not diligent in meeting the disclosure deadline. Relator then

tried to submit Dr. Mayer’s testimony as rebuttal to Dr. Ellenbogen. The magistrate judge

concluded that Dr. Mayer’s report was not proper rebuttal because it compared the

relative safety of Version 1 and Version 2 devices whereas Dr. Ellenbogen’s report

concerned the safety and effectiveness of only Version 1 devices. The magistrate judge

found that Relator’s failure to disclose Dr. Mayer as an expert before the deadline was

neither justified nor harmless. See Fed. R. Civ. P. 26(a)(2)(A). As a sanction for that

failure to disclose, the magistrate judge struck and excluded Dr. Mayer’s testimony. See

Fed. R. Civ. P. 37(c)(1).

       Relator filed timely objections and Defendant responded. When a party objects to

a magistrate judge’s order on a nondispositive pretrial matter, “[t]he district judge in the

case must consider timely objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see 28 U.S.C.

§ 636(b)(1)(A); LR 72.2(a)(3).

       First, Relator argues that the magistrate judge’s order was contrary to law because

it noted that Dr. Mayer could have been offered as an affirmative witness. The Eighth

Circuit has explained that where testimony “would have been more appropriate as part of

the case-in-chief, that fact ‘does not preclude the testimony if it is proper both in the case-

in-chief and in the rebuttal.’” Everett v. S.H. Parks & Assocs., Inc., 697 F.2d 250, 252

(8th Cir. 1983) (quoting United States v. Luschen, 614, F.2d 1164, 1170 (8th Cir. 1980)).

The magistrate judge did not find that Dr. Mayer’s testimony was improper only because

it could have been affirmative testimony. The magistrate judge concluded that Dr.


                                              2
Mayer’s testimony was not responsive to Dr. Ellenbogen’s and, therefore, was not proper

rebuttal. This analysis considered whether Dr. Mayer’s report was “intended solely to

contradict or rebut evidence on the same subject matter identified by another party” and

was not contrary to law. Fed. R. Civ. P. 26(a)(2)(D)(ii).

       Next, Relator argues that the magistrate judge left out an element of the standard

for determining whether testimony is proper rebuttal. According to Relator, the

magistrate judge misstated the law by failing to note that “rebuttal evidence may be used

to challenge the evidence or theory of an opponent.” See Marmo v. Tyson Fresh Meats,

Inc., 457 F.3d 748, 759 (8th Cir. 2006). But the magistrate judge’s order quoted the very

line from Marmo, in full, that Relator argues was misstated. See Mag. J. Order at 4.

Furthermore, the substance of the magistrate judge’s analysis considered Dr.

Ellenbogen’s evidence and theories. Relator’s problem is not that the magistrate judge

misquoted the law, but that Dr. Mayer’s testimony does not contradict or rebut Dr.

Ellenbogen’s.

       Relator also explains that a rebuttal witness may use “new testing or

methodologies.” Huawei Techs., Co. Ltd. v. Samsung Elecs. Co., Ltd., 340 F. Supp. 3d

934, 995 (N.D. Cal. 2018). Here, the problem the magistrate judge identified was not

simply that Dr. Mayer used a different methodology than Dr. Ellenbogen. The problem

was that Dr. Mayer introduced an entirely new theory: that mortality rates were higher for

patients with Version 1 devices than those with Version 2 devices. Relator also argues

that Dr. Ellenbogen was performing rudimentary statistical analysis based on his personal

experience. Even if this creative interpretation of Dr. Ellenbogen’s report is true, it does


                                              3
not change the fact that Dr. Mayer made no conclusion about the safety of Version 1 and

only pointed out a statistical difference in mortality rates between the two devices.

       Finally, Relator argues that the magistrate judge erred by failing to consider that

Dr. Lawrence Rosenthal, another expert witness, used Dr. Mayer’s statistical analysis to

challenge Dr. Ellenbogen’s testimony. The fact that a properly disclosed expert

considered Dr. Mayer’s analysis does not transform Dr. Mayer’s testimony into proper

rebuttal. The magistrate judge did not clearly err by evaluating Dr. Mayer’s testimony on

its own terms.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1. Relator’s Objections to Magistrate Judge Leung’s April 28, 2021 Order [ECF
          No. 570] are OVERRULED.

       2. The magistrate judge’s April 28, 2021 Order is AFFIRMED.

Dated: June 2, 2021                                      s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                             4
